DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1 and 9 are allowable. The 01/28/2020 restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 17-21 and 23-25 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Renee Danega on 07/25/2022.
The application has been amended as follows: 
Claim 17: The word “mechanical” (Line 7) is changed to recite - - magnetic - -.
Claim 22 is cancelled.
Claim 23: The words “claim 22” (Line 1) are changed to recite - - claim 17 - -.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered and are found to be persuasive.

Allowable Subject Matter
Claims 1-5, 8-13, 16-21, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 10,160,473 to Bodtker, in view of U.S. Patent No. 5,835,870 to Kagawa, U.S. Patent No. 9,586,614 to Izutani, and U.S. Patent No. 4,415,054 to Drutchas are considered to be the closest prior art.
Claims 1, 9, and 17: Bodtker discloses:
(Claim 1) a multifunctional steering column 12 for a transportation vehicle (see Col. 2, Lines 23-36);
(Claim 9) a transportation vehicle (see Col. 2, Lines 23-36) having a transportation vehicle body (inherent) and a control system (an autonomous driving assisted steering (ADAS) system – Col. 2, Lines 37-47) for autonomous driving, wherein the transportation vehicle has a multifunctional steering column 12;
(Claim 17) a multifunctional steering column and a control system for autonomous driving,
the steering column 12 comprising (Claim 1) and/or the multifunctional steering column 12 that includes (Claims 9 and 17):
a steering bracket (shown in FIG. 1 using dashed lines, extending laterally past lower jacket 24) to connect the steering column 12 to a transportation vehicle body of the transportation vehicle;
a steering tube 24 held on the steering bracket which has a steering tube axis 34;
a steering wheel connection 30 for mechanical coupling of the steering column 12 to a steering wheel 14; and
a steering gear end 36, at which a steering gear clutch 38 (the “coupling element 38” disclosed by Bodtker “facilitate[s] desirable coupling and decoupling of the steering shaft 16 with the intermediate shaft 36” (Col. 3, Lines 15-16) and “[t]he coupling element 38 is a ball, pin, or the like that is sized to fit within a receiving element 40 defined by the driven disk 32” (Col. 3, Lines 23-25).  Based on this disclosure, the Office understands that “coupling element 38” is akin to a dog clutch) with a steering gear connection for mechanical coupling (i.e., not magnetic coupling, as recited in amended Claims 1 and 9) to a steering gear (see Col. 3, Lines 8-10) of the transportation vehicle is arranged.
Bodtker does not disclose a first actuator device to adjust a first steering angle of the steering wheel connection about the steering tube axis relative to the steering bracket,
a control device for controlling the first actuator device, wherein the steering gear clutch is integrally formed with the steering tube 24 and magnetically couples the steering tube 24 to the steering gear of the transportation vehicle for an emergency operation (an “emergency operation” is understood to extend to various operations in which a driver relies on a mechanical connection between the steering wheel and the steering gear) and the steering gear clutch 38 magnetically decouples the steering tube 24 from the steering gear of the transportation vehicle so that the steering tube 24 and steering gear rotate relative to each other for a normal operation (a “normal operation” is understood to extend to various operations in which a steering wheel is not mechanically connected to a steering gear), the normal operation having two operating modes,
wherein the steering gear clutch decouples from the steering gear connection to prevent direction transmission of a torque between the steering tube 24 and the steering gear when a control current is applied thereto by the control device and automatically couples the steering tube and the steering gear when the control current is withdrawn,
wherein the steering column has a first steering angle sensor for detecting the first steering angle of the steering wheel connection about the steering tube axis and a second steering angle sensor for detecting a second steering angle of the steering gear connection about the steering tube axis,
wherein the control device controls the first actuator device so the first steering angle is continuously adapted to the second steering angle in the normal operation, and
wherein the control device adjusts the steering gear clutch in response to the first steering angle corresponding to the second steering angle.
The Office turns to Kagawa, which teaches a first actuator device 20 to adjust a first steering angle of a steering wheel connection about a steering tube axis relative to a steering bracket (not shown, but the system would necessarily be connected to a vehicle through some bracket), and a lock mechanism 16 having a control device 26 for controlling the first actuator device 20, wherein the lock mechanism 16 mechanically couples (i.e., not magnetically couples) a steering tube 13a to a steering gear (engaging with tire drive mechanism 11) of the transportation vehicle and mechanically decouples (i.e., not magnetically decouples) the steering tube 13a from the steering gear of the transportation vehicle,
wherein the steering column has a first steering angle sensor 18 for detecting the first steering angle of the steering wheel connection about the steering tube axis and a second steering angle sensor 12 for detecting a second steering angle of the steering gear connection about the steering tube axis,
wherein the control device 26 controls the first actuator device 20 so the first steering angle is continuously adapted to the second steering angle in a normal operation (see Col. 3, Lines 47-66), and
wherein the control device 26 adjusts the locking mechanism 16 into a coupling position in response to the first steering angle corresponding to the second steering angle.
Izutani teaches a steering gear clutch 6 which mechanically decouples from a steering gear connection 16 to prevent direct transmission of a torque between a steering shaft 5 and a steering gear 19 when a control current is applied thereto by a control device (ECU; see the abstract).
Drutchas teaches a magnetic coupling between an electric motor and a steering gear.
However, the Office does not find that it would have been obvious to those having ordinary skill in the art to somehow modify the combination of cited art in order to attain the steering column recited in amended Claim 1, and similarly recited in Claims 9 and 17, which comprises, among other limitations, a steering gear clutch which is integrally formed with the steering tube and magnetically couples/decouples the steering tube to/from the steering gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                            
/RANDELL J KRUG/Primary Examiner, Art Unit 3658